ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Leo A. Daly Company                            )      ASBCA No. 60106
                                               )
Under Contract No. W912HN-09-C-0034            )

APPEARANCE FOR THE APPELLANT:                         J. Andrew Howard, Esq.
                                                        Alston & Bird, LLP
                                                        Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Laura J. Arnett, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Savannah

                                 ORDER OF DISMISSAL

        The parties have filed a joint stipulation of dismissal with prejudice, representing
that they have reached a settlement and executed a release agreement.

       Accordingly, this appeal is hereby dismissed with prejudice.

       Dated: 23 August 2016




                                                   Administrative    g
                                                   Armed Services Boa
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60106, Appeal of Leo A. Daly Company,
rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals